Name: Commission Regulation (EEC) No 3201/84 of 16 November 1984 amending for the fourth time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 84 Official Journal of the European Communities No L 299/25 COMMISSION REGULATION (EEC) No 3201/84 of 16 November 1984 amending for the fourth time Regulation (EEC) No 1371 /84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 5c (7) thereof , Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector ('), as last amended by Regulation (EEC) No 1557/84, and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 1371 /84 (4), as last amended by Regulation (EEC) No 3010/84 (5), laid down detailed rules for the application of the additional levy ; Whereas Article 15 ( 1 ) of Regulation (EEC) No 1371 /84 lays down that the first collection of the addi ­ tional levy must take place within 45 days of the end of the second quarter ; whereas, taking account of administrative difficulties encountered in several Member States , it is appropriate to authorize the first collection of the levy to be deferred by a few days ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 15 ( 1 ) (c) of Regulation (EEC) No 1371 /84 is hereby replaced by the following : '(c) Member States other than Italy and Greece are hereby authorized to collect 50 % of the levy payable in respect of the first two quarters of its application within a 55-day period after 30 September 1984 and to collect the remainder within a 55-day period after the end of the first 12-month period . In addition , Member States are hereby autho ­ rized to extend the 55-day period referred to above to 75 days for producers who have applied for the granting of a special or an additional reference quantity pursuant to Articles 3 and 4 of Regulation (EEC) No 857/84 or, in the case of the transfer of a reference quantity pursuant to Article 7 of the aforesaid Regulation , where those producers were not notified of their final reference quan ­ tity by 30 September 1984 because of delays in dealing with their case . Where formula B is applied, the period in question may be 75 days in respect of the percentage of the levy normally payable which corresponds to the ratio between the quantities delivered by those producers and the purchaser's reference quan ­ tity.' Article 2 This Regulation shal ! enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1984. For the Commission Poul DALSAGER Member of the Commission ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2) OJ No L 150 , 6 . 6 . 1984, p. 6 . J) OJ No L 90, 1 . 4. , 1984 , p. 13 . 4) OJ No L 132, 18 . S. 1984, p. 11 . s) OJ No L 283 , 27 . 10 . 1984 , p. 34 .